Citation Nr: 0618856	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  05-02 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a compensable evaluation for prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to May 
1960 and from August 1960 to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The evidence of record reflects that the veteran had a penile 
implant in 1997.  The veteran raised the question that the 
need for the penile implant could be related to his 
development of prostate cancer.  He made this contention 
during his testimony at a Travel Board hearing in November 
2005.  The issue of erectile dysfunction is referred to the 
RO for such further development as may be necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran submitted his claim for disability compensation 
benefits for his prostate cancer in June 2003.  The veteran 
claimed that his prostate cancer was due to his exposure to 
herbicides during his service in Vietnam.

Private medical records were obtained from several sources.  
Records from March 2002 show that the veteran was found to 
have an elevated prostate-specific antigen (PSA) and benign 
prostatic hypertrophy.  The veteran had a biopsy of his 
prostate in April 2002.  The biopsy report showed that the 
veteran had cancer of the prostate.  

The veteran underwent a course of high dose rate (HDR) 
brachytherapy and external radiation treatment in July 2002.  
A September 2002 entry from V. Sahadevan, M.D., reported that 
the veteran had completed his treatment.  The latest private 
medical entry was dated in February 2003.  The entry did not 
address any post-treatment residuals that were pertinent to 
the rating of the veteran's disability.

The veteran was afforded a VA examination in November 2003.  
At that time the veteran denied any significant post-
radiation therapy symptoms.  He said he had occasional 
postvoid dribbling and nocturia of once a night.  The veteran 
also said that he had a slow urinary stream at times, along 
with intermittency, hesitancy, and occasionally straining to 
void.  The examiner noted that the veteran's private urology 
records would be obtained and that the veteran was seen for 
follow-up at the local radiation therapy center.  No 
additional private records were associated with the claims 
file.  

The veteran was granted service connection for prostate 
cancer in January 2004.  He was assigned a noncompensable 
disability rating.  The veteran submitted his notice of 
disagreement (NOD) with the rating decision in June 2004.  He 
also included a log that reflected several days of recordings 
of his need to void.  The log demonstrated a much higher 
level of frequency and occurrence of problems than were 
reflected in the November 2003 VA examination.

VA treatment records for the period from July 2000 to 
November 2004 were associated with the claims file.  However, 
they did not reflect monitoring of or treatment for the 
veteran's prostate cancer.  It was noted that he was followed 
by a private urologist every six months.

The veteran testified at a Travel Board hearing in November 
2005.  He again related that he experienced a greater 
frequency for voiding than reflected at the time of the 
November 2003 examination, especially at night.  Further, he 
described ongoing problems with dribbling, and hesitancy.  
The veteran also said that he was monitored every six months 
for his PSA.  

The medical evidence of record is not sufficient to allow for 
an adequate review and rating of the veteran's disability.  
The veteran's private records should be requested and 
associated with the claims file as they provide evidence 
regarding his status following his treatment from 2002 to the 
present.  Further, the veteran requires a new VA examination 
to assess the residuals from his prostate cancer therapy.  
The veteran has described a greater symptomatology since his 
last examination in November 2003.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for his prostate cancer 
since April 2002.  The RO should obtain 
those records that have not been 
previously secured.  

2.  The RO should schedule the veteran 
for a genitourinary examination.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
claims file.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.  

The examiner should identify all 
residuals attributable to the veteran's 
service-connected residuals of prostate 
cancer.  The examiner is requested to 
discuss whether there is objective 
evidence that the veteran has urine 
leakage, post-surgical urinary diversion, 
urinary  incontinence, or stress 
incontinence which requires the use of an 
appliance or the wearing of absorbent 
materials which must be changed more 
twice daily.  

The examiner should also address daytime 
voiding  interval, in hours; the number 
of times per night the veteran awakens to 
void; and a description of any 
obstructive  symptomatology.  The 
examiner must indicate the extent, if 
any, of renal dysfunction; and frequency, 
if any, of urinary tract infections, to 
include a description of therapy and 
management.  Any indications that the 
veteran's reported symptoms are not in 
accord with physical findings on 
examination should be discussed in the 
examination report.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran and his attorney should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

